

image01.jpg [image01.jpg]












EXECUTIVE INCENTIVE COMPENSATION PLAN


Also referred to as the Annual Incentive Plan (AIP)
























--------------------------------------------------------------------------------



WINNEBAGO INDUSTRIES, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN


1.    Purpose. The purpose of the Winnebago Industries, Inc. Executive Incentive
Compensation Plan (the “Plan”) is to promote the growth and profitability of
Winnebago Industries, Inc. (the “Company”) by providing members of its executive
leadership team, together with certain of its officers and other employees
designated in the discretion of the Human Resources Committee (the “Committee”)
with an incentive to achieve designated corporate objectives and to attract and
retain personnel who will contribute to the achievement of growth and
profitability of the Company.
2.    Authority; Administration.
a.    Administrator. The Plan shall be administered by the Committee appointed
by the Board of Directors.
b.    Powers and Duties. The Committee shall have sole discretion and authority
to make any and all determinations necessary or advisable for administration of
the Plan, including but not limited to (i) making awards, (ii) determining when
and to whom awards will be granted, (iii) determining the form, amount and other
terms and conditions of each award, (iv) establishing the performance
measure(s), performance objective(s) and relationship between the performance
objective(s) and any award payments, and (v) determining final payouts under any
award. All interpretations, decisions, or determinations made by the Committee
pursuant to the Plan shall be final and conclusive.
c.    Annual Approval. The Committee must approve the Plan and specific
performance measures and performance objectives and targets within the first 90
days of each new fiscal year; provided that the Committee may postpone approving
the specific performance measures and performance objectives and targets for any
performance period that is less than a full fiscal year in length and does not
commence at the beginning of the fiscal year of the Company until a date that is
within the first 25% of such performance period. Notwithstanding the foregoing,
in all cases the performance measures and performance objectives and targets
must be set a time when the achievement of the performance objectives and
targets is substantially uncertain. The Committee shall approve one or more
notices of the performance measures and performance objectives and targets, as
well as the form of payments, setting forth such details and any other terms and
conditions applicable to the incentive awards for a Plan year.
3.    Participation Eligibility.
a.    Each Participant must be (i) a member of the Company’s executive
leadership team, (ii) an officer of the Company or (iii) an employee of the
Company



--------------------------------------------------------------------------------



designated in the discretion of the Committee with responsibilities that may
have a significant impact on the Company’s financial or operational results.
b.    The Committee will approve all initial participation for each new Plan
year. The Plan year shall be the fiscal year of the Company. Each Plan year can
have one or more performance periods equal in length to a period of no more than
one fiscal year of the Company.
c.    The Committee will make the determination on participation for new
participants. Unless otherwise determined by the Committee, participants must be
employed by the Company as of the time the award is paid.
4.    Nature of the Plan. The incentive award is based upon the level of
achievement of one or more performance measures applying business criteria to
one or more of the Plan participants, one or more business segments, units or
divisions of the Company, or the Company as a whole, whether on an absolute
basis, rate basis, or relative to a peer group of companies or other benchmark
and may also include a performance measure that evaluates a Plan participant’s
individual contributions to the Company, as determined in the discretion of the
Committee. The Plan is an annual program that provides for measurements of
financial, operational and/or individual performance over one or more
performance periods and an opportunity for incentive payments based on such
performance results.
The Committee shall establish the performance measures for this Plan and they
will be based upon one or more pre-established (i) financial or operational
performance measures and/or (ii) individual contribution performance measures
for each Plan participant as a part of his or her underlying award. The
Committee will (i) establish the performance objectives for each of the
performance measures for each Plan participant, which may include a target
incentive level, a minimum incentive level threshold below which an incentive
will not be paid, and a maximum incentive level and (ii) communicate them to
each Plan participant through an individual award schedule.
The Committee reserves the right to increase or reduce the total amount of any
individual’s awards in its discretion.
The Committee may modify a performance period and/or provide adjustments to or
waivers of the achievement of performance measures under specified circumstances
such as (i) the occurrence of events that are unusual in nature, infrequently
occurring or significant that were not anticipated by the Committee when the
performance objectives were established, such as a Change in Control (as defined
in Section 6), an equity restructuring, acquisitions, divestitures,
restructuring activities, recapitalizations, or asset write-downs or (ii) a
change in applicable tax laws or accounting principles. Any such modification,
waiver and adjustment will be determined by the Committee in its sole
discretion. The Committee may, in its discretion and based on such
considerations as it deems appropriate, adjust any amount otherwise determined
by the application of the performance objectives to be otherwise payable in
connection with an Award. To the





--------------------------------------------------------------------------------



extent not inconsistent with applicable law or stock exchange rules, the
Committee delegates to the CEO all or any portion of its authority under the
Plan, including the authority to establish the performance measures and
performance objectives and incentive Target for employees other than officers
subject to Section 16 of the Exchange Act.
5.    Method of Payment. Individual participant incentive performance
objectives, expressed as a percentage of base salary or a flat dollar amount,
are approved annually by the Committee. Actual incentive awards can range from
0% to 200% of a Plan participant’s incentive performance target and shall be
communicated to Plan participants through an individual award schedule.
The amount of each participant’s incentive compensation for the fiscal year (or
applicable performance period, if shorter) shall be in direct proportion to the
resulting financial or operational performance of the relevant performance
measure expressed as a percentage (Performance Factor) against predetermined
compensation performance objectives for that participant. The Company’s or
applicable business unit’s results for the fiscal year (or applicable
performance period, if shorter) will be used in identifying the Performance
Factor to be used when calculating the participant’s incentive compensation
relating to financial or operational performance measures. If individual
contribution performance measures were established by the Committee, the
Committee shall evaluate an individual’s relative level of achievement of such
contribution performance measures in determining the effect on the amount of the
incentive compensation.
Incentive awards are paid in cash unless the Committee has determined, in its
sole discretion, at the time that the performance measures for the fiscal year
are established that all or any part of an award shall be settled in the form of
shares of the Company’s common stock or other equity award granted pursuant to
any then-current equity compensation plan that has been approved by the
Company’s shareholders. No Participant shall have any ability to influence the
form of any payment (cash, stock, or equity award) under the Plan. The cash,
stock or equity award payment, if any, for each performance period during the
Plan year shall be paid or awarded as soon as practical after the end of the
Plan year following final measurement of financial and/or operational
performance for all of the performance period(s) within the fiscal year as well
as the Committee’s evaluation of any individual contribution performance
measures, if any, and overall incentive amounts have been approved by the
Committee in October following fiscal year end, but in no event later than 2 ½
months after the end of the fiscal year (subject to any deferred compensation
election pursuant to any such plans of the Company).
Any payment made under this Plan shall be subject to any employment and income
tax withholding and other deductions as required by law.
6.    Change in Control. In the event of a Corporate Transaction (as defined
below), then the surviving or successor entity may continue, assume or replace
awards outstanding under





--------------------------------------------------------------------------------



the Plan as of the date of the Corporate Transaction, and such awards or
replacements therefor shall remain outstanding and be governed by their
respective terms.
If and to the extent that outstanding awards under the Plan are not continued,
assumed or replaced in connection with a Corporate Transaction, then the awards
under the Plan shall fully vest immediately prior to the effective time of the
Corporate Transaction, meaning that each performance measure is deemed to have
been satisfied at the greater of target level of performance or actual level of
performance (if determinable) and the vested portion of the award at that level
of performance is proportionate to the portion of the performance period that
has elapsed as of the effective time of the Corporate Transaction.
If and to the extent that awards under this Plan are continued, assumed or
replaced, and participant experiences an involuntary termination of employment
to the Company after the Change in Control but prior to the award’s payment, for
reasons other than Cause, or, if applicable, terminates his or her employment
for Good Reason (as defined in any then-effective written agreement between the
participant and the Company, if any), then the awards under this Plan shall
immediately vest in full, meaning that each performance measure is deemed to
have been satisfied at the greater of target level of performance or actual
level of performance (if determinable).
“Cause” means , unless otherwise defined in a then-effective written agreement
between a participant and the Company or any affiliate, a participant’s (i)
material failure to perform satisfactorily the duties reasonably required of the
participant by the Company (other than by reason of Disability); (ii) material
violation of any law, rule, regulation, court order or regulatory directive
(other than traffic violations, misdemeanors or other minor offenses); (iii)
material breach of the Company's business conduct or ethics code or of any
fiduciary duty or nondisclosure, non-solicitation, non-competition or similar
obligation owed to the Company or any affiliate; (iv) engaging in any act or
practice that involves personal dishonesty on the part of the participant or
demonstrates a willful and continuing disregard for the best interests of the
Company and its affiliates; or (v) engaging in dishonorable or disruptive
behavior, practices or acts which would be reasonably expected to harm or bring
disrepute to the Company or any of its affiliates, their business or any of
their customers, employees or vendors.
“Change in Control” means one of the following:
(1)    An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control: (A) any acquisition of securities of the Company by an Exchange Act
Person from the Company for the purpose of providing financing to the Company;
(B) any formation of a Group consisting solely of beneficial owners of the
Company's voting securities as of the effective date of this Plan; or (C) any
repurchase or other acquisition by the Company of its Voting





--------------------------------------------------------------------------------



Securities that causes any Exchange Act Person to become the beneficial owner of
30% or more of the Company’s voting securities.
If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of 30% or more of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.
(2)    Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board of Directors.
(3)    A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners of the Company’s Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Company's Voting Securities.
“Continuing Director” means an individual (i) who is, as of the effective date
of the Plan, a director of the Company, or (ii) who becomes a director of the
Company after the effective date hereof and whose initial election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the then Continuing Directors but excluding, for purposes of this
clause (ii), an individual whose initial assumption of office occurs as the
result of an actual or threatened proxy contest involving the solicitation of
proxies or consents by a person or Group other than the Board, or by reason of
an agreement intended to avoid or settle an actual or threatened proxy contest.
“Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving entity.
“Exchange Act Person” means any natural person, entity or Group other than (i)
the Company or any affiliate; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate; (iii) an underwriter
temporarily holding securities in connection with a registered public offering
of such securities; or (iv) an entity whose Voting Securities are beneficially
owned by the beneficial owners of the Company’s Voting Securities in
substantially the same proportions as their beneficial ownership of the
Company’s Voting Securities.





--------------------------------------------------------------------------------



“Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.
“Voting Securities” of an entity means the outstanding equity securities (or
comparable equity interests) entitled to vote generally in the election of
directors of such entity.
7.    Recoupment of Incentive Compensation. Notwithstanding anything herein to
the contrary, payments under the Plan shall be subject to forfeiture and
recoupment to the extent required under federal law or other action in
accordance with the Company’s Executive Officer Incentive Compensation Recovery
Policy, as may be amended or amended and restated from time to time, and any
other compensation recovery policy adopted by the Board or the Committee at any
time, including in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s shares of common stock are then listed, or as otherwise required
by law. This Plan may be unilaterally amended by the Committee to comply with
any such compensation recovery policy.
8.    Governing Law. Except to the extent preempted by federal law, the
consideration and operation of the Plan shall be governed by the laws of the
State of Iowa.
9.    Employment Rights. Nothing in this Plan shall confer upon any employee the
right to continue in the employ of the Company, or affect the right of the
Company to terminate an employee’s employment at any time, with or without
Cause.
10.    Nontransferability. Participants and beneficiaries shall not have the
right to assign, encumber or otherwise anticipate the payments to be made under
this Plan, and the benefits provided hereunder shall not be subject to seizure
for payment of any debts or judgments against any participant or any
beneficiary.
11.    Deferrals of Payments. To the extent permissible by any deferred
compensation plan of the Company permitting for deferrals of the payment of
awards granted under this Plan, payments under this Plan may be deferred on the
terms and conditions set forth in such plan(s).
12.    Severability. If any provision of this Plan is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of this Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of this Plan shall remain in
full force and effect.
13.    Amendment. The Committee may amend this Plan prospectively at any time
and for any reason deemed sufficient by it without prior notice to any person
affected by this Plan, except that no such amendment may materially impair the
rights of any participant with





--------------------------------------------------------------------------------



respect to an outstanding award without the participant’s consent, unless such
amendment is necessary to comply with applicable law or stock exchange rules.







--------------------------------------------------------------------------------



WINNEBAGO INDUSTRIES, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN
Annual Incentive Award: Fiscal 2021 Plan Year Notice


This annual incentive award is granted under the Winnebago Industries, Inc.
Executive Incentive Compensation Plan (the “Plan”) and is subject to the terms
and conditions of such Plan.
The Fiscal 2021 plan year will consist of the following performance periods,
performance measures and weightings:

Performance MeasurePerformance PeriodWeighting (% of total target
award)Individual performance measures (see individual award schedule for
participant’s individual performance metrics)FY21*35%Financial measures (see
individual award schedule for financial measures applicable to the FY21, 1H and
2H performance periods)FY21*26%1H19.5%2H19.5%

* If you elect to defer all or a portion of your bonus under the Company’s
Executive Deferred Compensation Plan, such election will only apply to the
portion of your incentive award for the FY21 performance periods (and will not
apply to the portion of your incentive award for the 1H or 2H performance
periods).
FY21 = the full fiscal year ending August 28, 2021
1H = the first two fiscal quarters of FY21
2H = the last two fiscal quarters of FY21
The financial measures component for each performance period may be sub-divided
into multiple performance measures with associated weightings as set forth on
the participant’s individual award schedule.
Each financial metric sets forth a threshold, target and maximum level of
achievement, with the target being expressed as a range (the “target zone”),
such that achievement of results at any level within the target zone will result
in a payout at target. Payouts for achievement of results between the threshold
and the low-end of the target zone or the high-end of the target zone and
maximum levels shall be determined by straight-line interpolation.
All financial measures set forth in the individual award schedule shall have the
definitions set forth below and shall be calculated in accordance with GAAP,
subject to adjustment as set forth in the Plan:
•Operating Income: Net Sales less Cost of Goods Sold less Selling, General and
Administrative costs
•Net Sales: Gross sales (list price to dealer) less allowances and discounts





--------------------------------------------------------------------------------



•Working Capital: Trailing X month average Working Capital (Inventory + Accounts
Receivable – Accounts Payable) divided by trailing X months net sales
◦For the 1H and 2H periods, X is 6, as of the end of that period
◦For the FY21 period, X is 13, as of the end of that period
Form of Payouts: Payouts under these incentive award for the performance periods
shall be made in the form of cash following the end of FY21, in accordance with
the terms of the Plan.
Individual Award Schedule: Each participant will receive an individual award
schedule setting forth the individual and financial performance measures
applicable to such participant for the performance periods set forth above,
including the applicable weightings of financial measures for each performance
period. The individual award schedule also sets forth the participant’s target
bonus.








